Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks filed 10/16/2020.

As filed, claims 59, 60, 64, 66, 68, and 74 are pending; and claims 1-58, 61-63, 65, 67, and 69-73 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/16/2020, with respect to claims 59, 60, 64, 66, 68, and 74, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 59, 60, 64, 66, 68, and 74 regarding a) and c) is withdrawn per amendments.
The § 112(b) indefinite rejection of claims 59, 60, 64, 66, 68, and 74 regarding b) is maintained because R2a and R2b in the structure of instant formula (IA) is not the same as R2a and R2b cited in the definitions.  One is subscripted, and the other is superscripted.  Until such error is corrected, the metes and bounds of these claims are unclear, which rendered these claims indefinite. 
 
The § 102(a)(1) rejection of claims 59, 64, 66, 68, and 74 by Campos is withdrawn per amendments.

The § 102(a)(2) rejection of claims 59, 64, 66, 68, and 74 by Qian is withdrawn per amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 60, 64, 66, 68 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

R2a and R2b in the structure of instant formula (IA), but recites R2a and R2b in the definitions.  The Examiner does not find that R2a and R2b in the structure of instant formula (IA) is same as R2a and R2b cited in the definitions.  One is subscripted, and the other is superscripted.  Accordingly, it is unclear to the Examiner where the Applicant has recited the definition for these variables.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

b)	Regarding claims 60, 64, 66, 68 and 74, these claims are dependent of claim 59, and they failed to correct the indefiniteness issue in claim 59, which rendered this claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 66 and 68 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 59 is drawn to a compound of instant formula (IA).  The subject matter in claim 66 is drawn to a limited embodiment of instant formula (IA).  
The scope of claim 66 is broader than scope of claim 59 because claim 66 includes limitations that are not encompassed and are outside of instant formula (IA) (e.g. a target protein is selected from the group consisting of structural proteins . . .).  Because the scope of claim 66 is broader than claim 59, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 66 is commensurate with the scope of claim 59.


(b)	Regarding claim 68, the claim is dependent upon claim 59.  The subject matter in claim 59 is drawn to a compound of instant formula (IA).  The subject matter in claim 68 is drawn to a limited embodiment of instant formula (IA).  
The scope of claim 68 is broader than scope of claim 59 because claim 68 includes limitations that are not encompassed and are outside of instant formula (IA) (e.g. wherein B is an Hsp90 inhibitor, a kinase inhibitor . . .).  Because the scope of claim 68 is broader than claim 59, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 68 is commensurate with the scope of claim 59.


Conclusion
Claims 59, 60, 64, 66, 68 and 74 are rejected.
Claims 1-58, 61-63, 65, 67, and 69-73 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626